Citation Nr: 0946917	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-28 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to 
February 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions, 
dated in July 2006, September 2006, and July 2007, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The reopened issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  In May 1976, the Board issued a decision that denied the 
Veteran's original claim seeking entitlement to service 
connection for a bilateral knee disorder.

2.  A September 1980 Board decision denied the Veteran's 
claim to reopen the issue of entitlement to service 
connection for a left knee disorder.

3.  Evidence received since the May 1976 and September 1980 
Board decisions was not of record at the time of the May 1976 
and September 1980 Board decisions and raises a reasonable 
possibility of substantiating the claim for service 
connection for a bilateral knee disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the 
Board's May 1976 and September 1980 decisions, and the 
Veteran's claim for service connection for a bilateral knee 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is taking action favorable to the 
Veteran by reopening the issue of entitlement to service 
connection for a bilateral knee disorder.  Accordingly, 
without deciding that any error was committed with respect to 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered as this decision 
poses no risk of prejudice to the Veteran.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A May 1976 Board decision denied the Veteran's original claim 
for service connection for a bilateral knee disorder.  The 
Board concluded that the Veteran did not have a left knee 
disability which was incurred in or aggravated by service.  
The Board also found that the Veteran had a right knee 
disorder prior to service and the preexisting right knee 
disorder was not aggravated by service.  The bases for these 


conclusions were that the Veteran did not have a chronic 
bilateral knee disorder.  The May 1976 Board decision is 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.  In 
January 1980, the Veteran filed a claim to reopen the issue 
of entitlement to service connection for left knee disorder.  
In September 1980, the Board issued a decision which denied 
the Veteran's claim to reopen the issue of service connection 
for left knee disorder on the basis that the evidence of 
record did not show that the Veteran's left knee disorder was 
incurred in or aggravated by military service.  The September 
1980 Board decision is final as to the issue of service 
connection for a left knee disorder.  Id. 

A finally decided claim may be reopened if the claimant 
presents new and material evidence with respect to a claim 
which has been previously denied and which is final.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In January 2006, a claim to reopen the issue of entitlement 
to service connection for a bilateral knee disorder was 
received.  Evidence of record received since the May 1976 
Board decision includes, statements from Dr. K.H. dated in 
March 1979 and June 1979; an April 1979 lay statement from 
Mr. J.J.; a September 1979 VA hospitalization record; a 
November 1979 VA outpatient treatment report; and medical 
statement from Dr. K.H. and lay statements from the Veteran's 
family members, both dated in January 1980.  Evidence of 
record received since the September 1980 Board decision 
includes a November 2005 private operative report; 


VA outpatient treatment records dated from January 2006 to 
March 2006; private medical records from Dr. M.M. dated from 
March 1988 to July 2005; a VA June 2006 X-ray consultation 
report; an August 2006 VA progress note; five pages of 
material printed from the Internet dated in August 2007; VA 
outpatient treatment records dated from May to June 2006; and 
a February 2007 private medical record from Dr. J.G.

All of the referenced evidence received since the September 
1980 Board decision is "new" in that it was not of record 
at the time of the September 1980 decision.  In addition, in 
the August 2006 VA progress note, the physician opined that 
the Veteran's current knee disorder was related to an 
inservice knee injury and was not related to the Veteran's 
knee disorder that pre-existed his military service.  While 
this etiological opinion was based on the Veteran's reported 
history, the history in question is the Veteran's claim that 
he sustained a knee injury in 1974 while undergoing basic 
training during military service.  The Veteran's service 
treatment records include complaints and treatments of knee 
pain, to include a January 1975 report in which the Veteran 
first reported knee pain for the previous one and a half 
months.  The report noted a large amount of effusion at the 
base of the patella of both knees and mild erythema.  
Accordingly, the reported history on which the opinion in the 
August 2006 VA treatment report is based is consistent with 
the evidence of record.  

Accordingly, the evidence received since the 1980 Board 
decision includes medical evidence which relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim of entitlement to service connection for a bilateral 
knee disorder.  Therefore, the August 2006 VA record raises a 
reasonable possibility of substantiating the Veteran's claim.  
38 C.F.R § 3.156(a).  As such, the Veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder is reopened.

ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a bilateral knee disorder, 
the claim is reopened, and to this extent only, the appeal is 
granted.


REMAND

The Veteran is seeking service connection for a bilateral 
knee disorder.  He claims that his knee disorder was the 
result of an injury sustained during basic military training 
in service.

The Veteran's September 1974 enlistment examination was 
entirely negative for any knee condition.  As noted above, 
the Veteran's service treatment records show complaints and 
treatments of knee pain during military service.  In a 
January 1975 report, the Veteran first reported knee pain for 
the previous one and a half months.  The report noted a large 
amount of effusion at the base of the patella of both knees 
and mild erythema.  On physical examination, the knees had 
good range of motion and the right knee had a large bony area 
protruding.  The Veteran was referred to an orthopedic clinic 
where the impression was chondromalacia of the patella, 
bilaterally, which existed prior to service.  A Medical Board 
was held in January 1975 and a medical discharge was 
recommended.

A June 1988 private medical record noted a diagnosis of 
medial meniscal tear of the right knee with early 
degenerative disease.  A June 2005 x-ray report revealed 
marked degenerative narrowing of both right and left medial 
compartments and the evidence of record shows that the 
Veteran underwent a right total knee arthroplasty in November 
2005.  In a June 2006 VA treatment report, left knee medial 
compartment degenerative arthritis was diagnosed.

In an August 2006 VA progress note, the Veteran reported that 
Osgood-Schlatter disease was diagnosed at the age of 9 or 10, 
but he never had any knee pain that limited his activity.  He 
reported that while he was in service, he had fallen on a 
rock with his left knee during training and his knee became 
swollen.  The VA physician opined that the Veteran's current 
knee disorder is "likely due to the injury and onlikely 
[sic] due to the Osgood-Schlatter". 

Under the circumstances in this case, the Board finds that a 
medical examination is required in order to determine the 
existence and etiology of any currently diagnosed 


knee disorder as no VA medical examination has ever been 
provided to the Veteran and the evidence of record includes a 
medical opinion indicating that his currently diagnosed knee 
disorder is related to military service.  The RO should 
request a VA examination to clearly identify whether the 
Veteran's currently bilateral diagnosed knee disorder is 
related to the Veteran's military service and/or whether any 
pre-existing knee disorder was permanently aggravated by 
active military service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to determine the etiology of 
any left and right knee disorders found.  
The claims file must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make this determination must 
be conducted.  Following a review of the 
pre-service, service, and post-service 
medical records, the examiner must state 
whether any currently diagnosed left or 
right knee disorder pre-existed military 
service.  If a disorder is found to have 
pre-existed military service, the 
examiner must state the evidence upon 
which this opinion was made.  The 
examiner must then state whether it was 
permanently aggravated beyond its natural 
progression by military service.  If any 
knee disorder currently diagnosed is 
found not to have pre-existed military 
service, the examiner must state whether 
the currently diagnosed knee disorder is 
related to the Veteran's military 
service.  Any opinion provided must 
include an explanation of the basis for 
the opinion.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state 


	this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be 
typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

4.	After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative must be 


	furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


